EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Network-1 Technologies, Inc. We hereby consent to the incorporation by reference in the Registration Statements on Form S-8 Nos. 333-140622, 333-162460, 333-186612, 333-192811 and 333-193704 of Network-1 Technologies, Inc. of our report dated March 5, 2015, related to the consolidatedfinancial statements of Network-1 Technologies, Inc. for the year ended December 31, 2014 included in its Annual Report on Form 10-K for the year ended December 31, 2014 filed with the Securities and Exchange Commission. /s/ Friedman LLP Friedman LLP Certified Public Accountants New York, New York March 5, 2015
